UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4373
WILLIAM KEITH DAFT,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
                  Irene M. Keeley, District Judge.
                            (CR-99-25)

                  Submitted: December 15, 2000

                      Decided: January 29, 2001

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Thomas G. Dyer, DYER LAW OFFICES, Clarksburg, West Virginia,
for Appellant. Zelda Elizabeth Wesley, OFFICE OF THE UNITED
STATES ATTORNEY, Clarksburg, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. DAFT
                              OPINION

PER CURIAM:

   William Keith Daft was convicted by a jury of aiding and abetting
the interstate transportation of a stolen motor vehicle, in violation of
18 U.S.C. §§ 2 & 2313 (1994). He appeals his conviction and sen-
tence. Daft’s attorney on appeal has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), alleging that Daft’s former
attorney did not provide effective assistance at trial but stating that,
in his view, there are no meritorious issues for appeal. Daft filed a pro
se supplemental brief, also asserting that he was denied the effective
assistance of trial counsel.
   Claims of ineffective assistance of counsel are generally not cogni-
zable on direct appeal. See United States v. King, 119 F.3d 290, 295
(4th Cir. 1997). Rather, to allow for adequate development of the
record, a defendant must bring his claim in a motion under 28
U.S.C.A. § 2255 (West Supp. 2000). See id.; United States v. Hoyle,
33 F.3d 415, 418 (4th Cir. 1994). An exception exists when the record
conclusively establishes ineffective assistance. See King, 119 F.3d at
295. We find that the record in the instant case does not conclusively
establish that Daft’s former counsel was ineffective. Therefore, we do
not address this issue on direct appeal. Daft may assert his claim in
a § 2255 habeas motion, if he so chooses.
   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. Therefore,
we dismiss this appeal. We deny counsel’s motion to withdraw at this
time. This court requires that counsel inform his client, in writing, of
his right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                           DISMISSED